             Case 2:18-cr-00166-TLN Document 59 Filed 09/23/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Facsimile: (916) 447-2988
 4

 5 Attorney for:
   EDUARDO CARTAGENA
 6
                    IN THE UNITED STATES DISTRICT COURT
 7
                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                         CASE NO. 18-00166 TLN
10
                                 Plaintiff,            STIPULATION AND ORDER TO MODIFY
11                                                     CONDITIONS OF PRETRIAL RELEASE
                          v.
12
     EDUARDO CARTAGENA
13                               Defendant

14

15

16               It is hereby stipulated by Counsel for the Government, Assistant United States Attorney,
17        Christina McCall and Defense Counsel, Dina L. Santos; Counsel for Defendant, Eduardo
18
          Cartagena, that the below condition be modified as follows:
19

20
                 8. HOME INCARCERATION: You must remain inside your residence at all times
21

22        except for medical needs or treatment: religious services, meetings with your attorney or defense

23        investigator with prior notice to Pretrial Services of the times and dates of the meetings; and

24        court appearances pre-approved by the pretrial services officer.
25

26
                 All other conditions would remain in full force and effect.
27

28
                                                       1
            Case 2:18-cr-00166-TLN Document 59 Filed 09/23/20 Page 2 of 2


 1               Pretrial Services has been advised of this modification and is supportive of this

 2        modification.
 3

 4   Dated: September 22, 2020                            /s/ Dina L. Santos
                                                          DINA SANTOS, ESQ.
 5                                                        Attorney for Eduardo Cartagena

 6

 7

 8 Dated: September 22, 2020                           /s/ Christina McCall
                                                       CHRISTINA MCCALL
 9
                                                       Assistant United States Attorney
10

11
                                                  ORDER
12

13
     IT IS SO ORDERED:
14

15 DATE: September 23, 2020

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
